Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-14 remain in the application as withdrawn.

Specification
The disclosure is objected to because of the following informalities: the disclosure is inconsistent when referring to the bulge (p. [0052]).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Upon further consideration it is unclear what are the meets and bounds of “cup-like” and “peg-like”.  It is unclear what would be inclusive of being like a cup or like a peg.  In claim 1, line 8, “a peg-like projection” is a double and appears should be --the peg-like projection-- since the limitation has already been introduced.  In claim 1, lines 8-10, the cup-like recess having a bulge is unclear because only the peg-like projection is disclosed to have a bulge.  And if the thickened end of the recess is read as a bulge then it doesn’t meet the limitation of the first and second diameters.  In claim 1, lines 11-12, there is no antecedent basis for “the bottom” and the limitation is unclear when it relates to something that is only like a cup.  In claim 1, the last two lines, the bulge at the end of the cup-like recess is indefinite because as noted above the bulge associated with the cup is unclear; and also the bulge disclosed associated with the peg-like projection is not disclosed at the end but, is instead shown intermediate the ends (at 60).  In claim 4, the “core hole” remains unclear because if it refers to a hole formed in the workpiece then how would it lead into the drill tip?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2009/0175701) in view of Kimpel (US 3,055,100). Wu discloses a drilling screw comprising: a head part (4) made of non-corrosive stainless steel (Abstract) including a hexagonal screw head (401) and a shank section (40) with an intermediate section (44); and a cutting part (41) made of a hardened steel (Abstract) non-releasably connected to the intermediate section. The cutting part includes a peg-like projection (412) with an engagement profile with multiple engagement section (Figs. 12-15); and the intermediate section includes a cup-like recess (402) which is impact extruded (Figs. 5-6) to permanently connect the intermediate section to the cutting part. The cup-like recess completely surrounds the peg- like projection; the cutting part includes a drill tip and is capable of forming a “core hole” which leads to the drill tip; the cutting part includes a “high-speed steel” since it could be rotated at a high speed for installation; the head part is made of stainless steel (Abstract); and the head part includes a hexagonal shape (401).  Wu does not disclose the peg-like projection undercutting the intermediate part.  Kimpel discloses a permanent connection of concentric members with an engaging profile similar to the permanent connection formed in Wu but, Kimpel further discloses a peg- projection part (A) to include a bulge (A1) at an end of the peg-like projection with a first diameter and a transitional area (A3) having a second lesser diameter which axially undercuts a cup-like recess (B1) of an intermediate part (B; see Fig. 1).  The peg-like projection is read as at a bottom of the cup-like projection because the limitation is ambiguous.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to form the peg-like projection of Wu to undercut the intermediate portion as disclosed in Kimpel in order to improve the permanent connection and form a more ridge structure as described in Kimpel.

Response to Remarks
The rejection of claim 4 under 112(b) has been maintained.  Applicant argues the “core hole” is analogous to a “pilot hole” and is in reference to a hole formed in the workpiece.  In response, the examiner will not dispute the meaning of a “core hole” but, claim 4 requires that it “leads into the drill tip” which is not understood.  If the core hole is in the workpiece how can it lead to the drill tip which is a part of the screw.

Applicant argues that Wu does not disclose the drill tip adapted to form a core hole.  In response, this argument is not fully understood because the purpose of the drill in Wu is to form a hole in a substrate which is what applicant defines as a core hole.  Alternatively, since the core hole is a part of the workpiece and not part the claimed fastener it can interpreted as a recitation of intended use where Wu needs only to be capable of the intended use to anticipate the limitation.  See MPEP 2114.  And since Wu has all the same elements as the claimed invention it would be capable of the same intended use.
In regards to a high-speed steel, any steel can read as a high-speed steel without a disclosure to the contrary.  

Applicant argues that the claims define over Wu in view of Kimpel because in both references the peg-like projection is shorter than the cup-like recess.  In response, the examiner agrees, but the claims do not preclude a shorter peg-like projection.  The claims only require the peg-like projection positioned at the bottom of the cup-like recess and both the “cup-like recess” and the “bottom” are un-defined and ambiguous.  Therefore, in both Wu and Kimpel the peg-like projection being in the cup-like recess meets the limitation for example: if the bottom is read as the bottom half the recess; or if the bottom is read as the vertical bottom of the recess as oriented in the figures.

Applicant again argues that the combination of Wu in view of Kimpel does not disclose an “impact extrusion”.  In response, the examiner disagrees because the movement of the member A in Kimpel reads as in “impact extrusion” because the movement is the “impact” which causes a part of the member B to “extrude” into the groove A3.  The examiner concedes the impact extrusion disclosed in the instant invention if different than in Kimpel but the claims are only interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally, the “impact extrusion” is a product-by-process limitation where it is only the final product which is considered.  See MPEP 2113.

Applicant argues one skilled in the art would not look to combine Kimpel with Wu because they are from different fields of endeavor.  In response, the examiner disagrees because both are at least from similar fields of endeavor.  Each of Kimpel and Wu are concerned with connecting two coaxial members for rotating them together via the deformation of a recess by a peg so one skilled in the art recognize their relevance in solving the same problem.

Applicant argues that it would be impossible to combine Kimpel with Wu because Kimpel requires a groove which would be unsuitable for the screw of Wu because it would have a notch effect to weaken the strength of the screw shaft.  In response, the examiner disagrees because the notch is only for connecting the drilling tip which is not subject to a severe tensile stress.  The connecting of the drilling tip is subjected to a torque stress, the tensile stress is applied to the screw threads after the drilling tip has formed the hole.

Applicant argues that the combination would destroy the thread of Wu because the threads are pre-formed and so the groove formed in Kimpel would destroy the threads.  In response, the examiner disagrees because the connection of the drilling tip to the shank can be made when the screw is as a blank, before the threads are formed (Figs. 5 and 6) thus not effecting the thread.  Also, the embodiment shown in Fig. 9 has the connection beyond the thread so again not effecting the thread.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677